Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/01/2021, which has been entered and made of record.  Claims 1-20 are pending in the application. 
As an initial matter, the rejection under 35 USC 101 for claim 20 has been withdrawn in view of applicant's amendments.

Response to Arguments
Applicant's arguments filed on 12/01/2021 regarding claims rejection under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant submits “First, Yildiz does not disclose that its camera transform matrix is received at an electronic device from a localization service. Instead, Yildiz's camera transform matrix is used by the service at IHS 103A itself (the alleged localization service).” (Remarks, Page 8.)
The examiner disagrees with Applicant’s premises and conclusion.  It is a matter of mapping. IHS 103 receiving from HMD 102, the SLAM sensor data. Thus HMD is 

Applicant submits “Second, Yildiz's camera transform matrix does not relate a local coordinate frame for representing positions in a 3D environment to a second coordinate frame for representing locations of virtual content. Instead, Yildiz's camera transform matrix is used by the service at IHS 103A (the alleged localization service) to resolve absolute pose coordinates on landmarks received.” (Remarks, Page 8.)
The examiner disagrees with Applicant’s premises and conclusion.  Yildiz has transform matrix to relate positions (POV) in different HMDs. In addition, Liu et al. (US Pub 2020/0380769 A1) also discloses obtaining a position and a posture of a current terminal, determining a transformation matrix between the current camera coordinate space and the world coordinate space according to the position and the posture of the current terminal, transforming the world coordinate position into the camera coordinate position in the camera coordinate space according to the transformation matrix, and 
Applicant submits “Yildiz does not disclose the claimed transform, Yildiz also fails to disclose applying the transform (relating a local coordinate frame for representing positions in a 3D environment to a second coordinate frame for representing locations of virtual content) to a location of virtual content (specified in the second coordinate frame) to compute a position in the 3D environment (specified in the local coordinate frame) for rendering the virtual content, in the manner claimed.” (Remarks, Page 8). 
The examiner disagrees with Applicant’s premises and conclusion.  Yildiz teaches applying a transform of the at least one transform to a location of virtual content, specified in the second coordinate frame, to compute a position in the 3D environment, specified in the local coordinate frame, for rendering the virtual content (Yildiz, ¶0091, “apply a corresponding transform matrix to transform landmarks from one ROI Point-of-View (POV) to the current HMD POV based on each HMD absolute and/or the current HMD's pose. Landmarks from HMDs 102B/C may be rotated, moved up/down, etc. when moved from one user's view to match the view of HMD 102A.” current HMD POV is corresponding to the local coordinate frame. Other ROI POV is corresponding to the second coordinate frame.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US Pub 2013/0257858 A1) in view of Yildiz et al. (US Pub 2021/0049360 A1) and Liu et al. (US Pub 2020/0380769 A1).

As to claim 1, Na discloses an electronic device configured to operate within a cross reality system (¶0003), the electronic device comprising: 
one or more sensors configured to capture information about a three-dimensional (3D) environment, the captured information comprising a plurality of images of the 3D environment (¶0024, “The virtual space map may be configured in a three-dimensional space by signal-processing information of a camera or a sensor mounted to the mobile terminal.” ¶0027, “The photographing unit 110 photographs the actual space through the one or more cameras. The photographing unit 110 photographs the actual space in a panorama mode, or while rotating 360 degrees.”); 
at least one processor configured to execute computer executable instructions, wherein the computer executable instructions comprise instructions for (¶0045): 
generating a local coordinate frame for representing positions in the 3D environment (¶0027, “the photographing unit 110 acquires information required for generating the three-dimensional virtual space map through a sensor, such as, for example, a gyro sensor, a depth sensor, or the like, in the photographed image.” ¶0028, “the virtual space map generator 120 estimates a pose of the camera while photographing the actual space based on the feature” “The compensation technology includes Simultaneous Localization And Mapping (SLAM). In an environment where other sensors such as the gyro sensor, the depth sensor and the like can be used, the accuracy of the three-dimensional virtual space map can be improved by fusing image information and sensor information.” ¶0029); 
extracting a plurality of features from the plurality of images of the 3D environment (¶0028, “The virtual space map generator 120 extracts and traces a feature (or a texture) from the photographed image.” Fig. 4, ¶0042, “features are traced or extracted from each character as indicated in the virtual space map 410.”); 
sending, over a network, to a localization service, information about the plurality of features and position information for the plurality of features expressed in the local coordinate frame (Fig. 2, ¶0029, “The remote terminal may pre-store the virtual space map or receive the virtual space map from an actual mobile terminal and a server providing the virtual space map. Further, the in-space terminal may pre-store the virtual space map or receive the virtual space map from the remote terminal and the server providing the virtual space map. “ ¶0034, “the generated virtual space map may be transmitted to a separate server or provided to another mobile terminal. In addition, since the virtual space map accepts access from another mobile terminal, two or more terminals can access one virtual space map to control the character.”).
Na does not explicitly discloses receiving, from the localization service, at least one transform relating the local coordinate frame for representing positions in the 3D environment to a second coordinate frame for representing locations of virtual content; and applying a transform of the at least one transform to a location of virtual content, 
Yildiz teaches receiving, from the localization service, at least one transform relating the local coordinate frame for representing positions in the 3D environment to a second coordinate frame for representing locations of virtual content (Yildiz, ¶0088, “The service may also: receive absolute pose information related to the other HMDs, from their respective other IHSs; resolve absolute pose coordinates using camera transform matrix on landmarks received; construct a list of landmarks “observed” by all HMDs; and feed the list into the SLAM Application Programming Interface (API) of rendering engine 406.” ¶0091, “once SLAM data related to the occluded landmark is obtained from the first HMD and transformed into the second HMD's coordinate system. The current IHS may, on a per-HMD basis, apply a corresponding transform matrix to transform landmarks from one ROI Point-of-View (POV) to the current HMD POV based on each HMD absolute and/or the current HMD's pose.” ¶0093, “the terms “transformation matrix” or “transform matrix” refer to matrices that determine how objects move around in space.”
¶0099, “HMD 102 transmits SLAM sensor data, EGT sensor data, GRT data, WFC data, audio data, inter-process (IPC) communication data, etc. to IHS 103 via back-channel 409.” Thus IHS 103 receiving from HMD 102, the SLAM sensor data. Thus HMD is corresponding to localization service since it provides the SLAM data. The SLAM data can corresponding to a transform matrix. On the other hand, it is a matter of mapping, a service within IHS could corresponding to localization service, then IHS could receive transform from its own service.  ¶0097, “the camera transform matrix obtained from SLAM sensor data may include a rotation to the right.” The camera transform matrix is obtained from SLAM sensor data. Fig. 1A, ¶0095, “The inverse of the view matrix is referred to as the camera transform matrix, which describes how camera 108 itself moves around a scene or frame. That is, the camera transform matrix provides the position and rotation of camera 108.” The camera transform matrix is used to resolve the absolute pose coordinates to local coordinate on each HMD.). 
and applying a transform of the at least one transform to a location of virtual content, specified in the second coordinate frame, to compute a position in the 3D environment, specified in the local coordinate frame, for rendering the virtual content (Yildiz, ¶0091, “apply a corresponding transform matrix to transform landmarks from one ROI Point-of-View (POV) to the current HMD POV based on each HMD absolute and/or the current HMD's pose. Landmarks from HMDs 102B/C may be rotated, moved up/down, etc. when moved from one user's view to match the view of HMD 102A.” current HMD POV is corresponding to the local coordinate frame. Other ROI POV is corresponding to the second coordinate frame.).
In addition, Liu also teaches applying a transform of the at least one transform to a location of virtual content, specified in the second coordinate frame, to compute a position in the 3D environment, specified in the local coordinate frame, for rendering (Liu, ¶0081, “obtaining a position and a posture of a current terminal, determining a transformation matrix between the current camera coordinate space and the world coordinate space according to the position and the posture of the current terminal, transforming the world coordinate position into the camera coordinate position in the camera coordinate space according to the transformation matrix, and rendering the virtual entry in the currently played image frame according to the camera coordinate position.”).
Na, Yidiz, Liu are considered to be analogous art because all pertain to computer graphics. It would have been obvious before the effective filing date of the claimed invention to have modified Na with the features of “receiving, from the localization service, at least one transform relating the local coordinate frame for representing positions in the 3D environment to a second coordinate frame for representing locations of virtual content; and applying a transform of the at least one transform to a location of virtual content, specified in the second coordinate frame, to compute a position in the 3D environment, specified in the local coordinate frame, for rendering the virtual content.” as taught by Yidiz and Liu. The suggestion/motivation would have been in order to enable any given one of IHSs 103A-C to construct a map for entire space 100A using its own partial map obtained through HMD 102A, and also from HMD 102B and/or 102C and/or their respective IHSs (Yidiz, ¶0090).

As to claim 2, claim 1 is incorporated and the combination of Na, Yidiz, Liu discloses the electronic device comprises a display (Yidiz, ¶0003); and the computer-executable instructions further comprise instructions for rendering virtual content having a location specified in the second coordinate frame on the display in a position computed based at least in part on a transform of the at least one transform (Yidiz, ¶0091, “The current IHS may, on a per-HMD basis, apply a corresponding transform matrix to transform landmarks from one ROI Point-of-View (POV) to the current HMD POV based on each HMD absolute and/or the current HMD's pose. Landmarks from HMDs 102B/C may be rotated, moved up/down, etc. when moved from one user's view to match the view of HMD 102A.” ¶0092, “The current IHS communicates an HMD map to each HMD via an instance of render engine 406 for that HMD (e.g., IHS 103 may be running multiple render engines, or a single render engine with multi-views).”).

As to claim 3, claim 1 is incorporated and the combination of Na, Yidiz, Liu discloses the computer executable instructions further comprise instructions for generating descriptors for the plurality of features (Yidiz, ¶0064, “generates a descriptor for each feature. These features, also referred to as “landmarks,” are then fed to the mapping component.”); and sending information about the plurality of features comprises sending the descriptors for the plurality of features (Yidiz, ¶0070, “send SLAM data (e.g., pixel values for each pixel in the ROI, along with IR/NIR frame data, coordinates of detected landmarks, etc.) to host IHS 103.”).

As to claim 4, claim 3 is incorporated and the combination of Na, Yidiz, Liu discloses the computer executable instructions further comprise instructions for storing the information about the plurality of features and the position information for the plurality of features in a buffer (Yidiz, ¶0070, “send SLAM data (e.g., pixel values for each pixel in the ROI, along with IR/NIR frame data, coordinates of detected landmarks, etc.) to host IHS 103.” ¶0071, “the consumption of IHS 103's hardware resources (e.g., CPU, GPU, memory, etc.) during operation of a SLAM method may be dependent upon the order or dimension of a square covariance matrix of landmark data (or other features extracted from sensor data).”); and 
sending over a network comprises sending together contents of the buffer such that the information about the plurality of features and the position information for the plurality of features are sent together (Yidiz, ¶0040, “sends those frames and associated data (SLAM data) to its respective IHS 103A-C.” ¶0043, “FIG. 1C shows HMD client nodes 102A-M connected wired/wirelessly in a mesh ad-hoc network architecture to IHS server nodes 103A-N.”).

As to claim 5, claim 4 is incorporated and the combination of Na, Yidiz, Liu discloses the buffer comprises an adjustable size (Yidiz, ¶0071, “the consumption of IHS 103's hardware resources (e.g., CPU, GPU, memory, etc.) during operation of a SLAM method may be dependent upon the order or dimension of a square covariance matrix of landmark data (or other features extracted from sensor data).”); 
the computer executable instructions further comprise instructions for increasing the size of the buffer in response to a failure indication received over the network from the localization service (Yidiz, ¶0073, “calibration of number of landmarks versus average CPU load (or any other IHS hardware resource) may be performed for the space where the user is engaging in an xR experience, and a calibration curve may be stored in database 402. The calibration curve provides a baseline for the space and the HMD-Host combination; but it should be noted that the process is specific to an HMD, the host IHS being used, and their environment. Calibration may also be used to select an optimal number M of sorted landmarks to use in steady state as the maximum number of landmarks to compute (e.g., a user may set the maximum permitted CPU load for SLAM at 10%, which limits the number of landmarks to 50).” Steady state suggest no failure. Thus it is obvious to increase resource due to failure.).

As to claim 6, claim 5 is incorporated and the combination of Na, Yidiz, Liu discloses extracting the plurality of features from the plurality of images comprises extracting up to a threshold number of features from each image (Yidiz, ¶0072, “generate a cutoff based upon a desired or expected amount of resource utilization reduction (e.g., compute load) using calibration data; and employ only a selected subset of all available landmarks (e.g., the M* highest-ranked of M landmarks to be used; M*<M) to generate covariance matrices to be used by the SLAM method thereafter.”); and 
the computer executable instructions further comprise instructions for increasing the threshold number in response to a failure indication received over the network from the localization service (Yidiz, ¶0073, “calibration of number of landmarks versus average CPU load (or any other IHS hardware resource) may be performed for the space where the user is engaging in an xR experience, and a calibration curve may be stored in database 402. The calibration curve provides a baseline for the space and the HMD-Host combination; but it should be noted that the process is specific to an HMD, the host IHS being used, and their environment. Calibration may also be used to select an optimal number M of sorted landmarks to use in steady state as the maximum number of landmarks to compute (e.g., a user may set the maximum permitted CPU load for SLAM at 10%, which limits the number of landmarks to 50).” Steady state suggest no failure. Thus it is obvious to increase resource due to failure.).

As to claim 7, claim 1 is incorporated and the combination of Na, Yidiz, Liu discloses the computer executable instructions further comprise instructions for sending over the network to the localization service a request to initiate a session with the localization service (Yidiz, ¶0090, “a method may enable any given one of IHSs 103A-C to construct a map for entire space 100A using its own partial map obtained through HMD 102A, and also from HMD 102B and/or 102C and/or their respective IHSs. During an initial setup procedure, ROIs and capabilities may be established through mesh negotiation or other communications among HMDs. In some cases, the size and position of each HMD's ROI—as a selected subset of pixels in a given frame—may be computed using conventional image processing methods. Each particular HMD 102A-C covers a respective one or more ROIs 111A-C, regardless of FOV (even assuming 360-degree SLAM). Each IHS may receive ROI landmark information obtained through other HMDs from their respective IHSs through IHS-to-IHS communications.”)

As to claim 8, claim 7 is incorporated and the combination of Na, Yidiz, Liu discloses the request to initiate the session with the localization service comprises an identifier of the electronic device and calibration data for the electronic device (Na, ¶0036, “The character of the mobile terminal is also allocated an inherent identifier of the mobile terminal.“ ¶0038, “the mobile terminal can identify the character by using a feature, a texture, a gyro sensor, a depth sensor, and the like, and can also allocate the inherent identifier.” Yidiz, ¶0073, “The calibration curve provides a baseline for the space and the HMD-Host combination; but it should be noted that the process is specific to an HMD, the host IHS being used, and their environment.” ¶0090, “During an initial setup procedure, ROIs and capabilities may be established through mesh negotiation or other communications among HMDs.”)

As to claim 9, claim 1 is incorporated and the combination of Na, Yidiz, Liu discloses the information about the plurality of features and the position information for the plurality of features sent over the network comprise a request for localization services (Yidiz, ¶0047, “SLAM module 403 may be configured to implement tracking techniques that use distinctive visual characteristics of the physical environment to identify specific images or shapes which are then usable to calculate HMD 102's position and orientation.” ¶0063, “Distributed SLAM module 403 uses positional tracking devices among camera(s) and sensor(s) 202 (e.g., in the IR spectrum) to construct a map of an unknown environment where an HMD is located, which simultaneously identifies where the HMD is located, its orientation, and/or pose.”); and 
the computer executable instructions further comprise instructions for sending the request for localization based on one or more trigger conditions being met (Yidiz, ¶0078, “The first part updates the current state from user movement. Motion may be described by the IMU data on the HMD, and the user's position and every known landmark's position may be estimated and updated.” ¶0086, “object tracking and recognition module 408 may operate with distributed SLAM module 403 to track the position or movement of objects using landmarks or the like.”).

As to claim 10, claim 9 is incorporated and the combination of Na, Yidiz, Liu discloses the one or more trigger conditions comprise distance moved by the electronic device since a last successful request for localization (Yidiz, ¶0078, “The first part updates the current state from user movement. Motion may be described by the IMU data on the HMD, and the user's position and every known landmark's position may be estimated and updated.”)

As to claim 11, the combination of Na, Yidiz, Liu discloses a method for operating an electronic device configured to operate within a cross reality system, the method comprising: receiving information about a three-dimensional (3D) environment, the information comprising a plurality of images of the 3D environment; generating a local coordinate frame for representing positions in the 3D environment; extracting a plurality of features from the plurality of images of the 3D environment; sending, over a network, to a localization service, information about the plurality of features and position information for the plurality of features expressed in the local coordinate frame; [[and]] receiving, from the localization service, at least one transform relating the local coordinate frame for representing positions in the 3D environment to a second coordinate frame for representing locations of virtual content; and applying a transform of the at least one transform to a location of virtual content, specified in the second coordinate frame, to compute a position in the 3D environment, specified in the local coordinate frame, for rendering the virtual content (See claim 1 for detailed analysis.).

As to claim 12, claim 11 is incorporated and the combination of Na, Yidiz, Liu discloses rendering virtual content having a location specified in the second coordinate frame on a display of the electronic device in a position computed based at least in part on a transform of the at least one transform (See claim 2 for detailed analysis.).

As to claim 13, claim 11 is incorporated and the combination of Na, Yidiz, Liu discloses the method further comprises generating descriptors for the plurality of features; and sending information about the plurality of features comprises sending the descriptors for the plurality of features (See claim 3 for detailed analysis.).

As to claim 14, claim 13 is incorporated and the combination of Na, Yidiz, Liu discloses the method further comprises storing the information about the plurality of features and the position information for the plurality of features in a buffer; and sending over a network comprises sending together contents of the buffer such that the information about the plurality of features and the position information for the plurality of features are sent together (See claim 4 for detailed analysis.).

As to claim 15, claim 14 is incorporated and the combination of Na, Yidiz, Liu discloses the buffer comprises an adjustable size; the method further comprises (See claim 5 for detailed analysis.).

As to claim 16, claim 15 is incorporated and the combination of Na, Yidiz, Liu discloses extracting the plurality of features from the plurality of images comprises extracting up to a threshold number of features from each image; and the method further comprises increasing the threshold number in response to a failure indication received over the network from the localization service (See claim 6 for detailed analysis.).

As to claim 17, claim 11 is incorporated and the combination of Na, Yidiz, Liu discloses the method further comprises sending over the network to the localization service a request to initiate a session with the localization service, wherein the request to initiate the session with the localization service comprises an identifier of the electronic device and calibration data for the electronic device (See claim 7-8 for detailed analysis.).

As to claim 18, claim 11 is incorporated and the combination of Na, Yidiz, Liu discloses the information about the plurality of features and the position information for the plurality of features sent over the network comprise a request for localization services; and the method further comprises sending the request for localization based on one or more trigger conditions being met (See claim 9 for detailed analysis.).

As to claim 19, claim 18 is incorporated and the combination of Na, Yidiz, Liu discloses the one or more trigger conditions comprise distance moved by the electronic device since a last successful request for localization (See claim 10 for detailed analysis.).

As to claim 20, the combination of Na, Yidiz, Liu discloses a non-transitory computer-readable medium storing computer executable instructions configured to, when executed by at least one processor, perform a method for operating an electronic device configured to operate within a cross reality system, the method comprising: receiving information about a three-dimensional (3D) environment, the information comprising a plurality of images of the 3D environment; generating a local coordinate frame for representing positions in the 3D environment; extracting a plurality of features from the plurality of images of the 3D environment; sending, over a network, to a localization service, information about the plurality of features and position information for the plurality of features expressed in the local coordinate frame; [[and]] receiving, from the localization service, at least one transform relating the local coordinate frame for representing positions in the 3D environment to a second coordinate frame for representing locations of virtual content; and applying a transform of the at least one transform to a location of virtual content, specified in the second (See claim 1 for detailed analysis.).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613